UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (MARK ONE) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50746 cord blood America, inc. (Exact Name of registrant as specified in its charter) Florida 90-0613888 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 1857 Helm Drive, Las Vegas, NV (Address of Principal Executive Offices) (Zip Code) (702) 914-7250 (Issuer’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class to be so Registered: Name of each exchange on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, Par Value $.0001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months, (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files) Yesþ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in the definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or amendment to Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso Noo The aggregate market value of the common equity held by non-affiliates of the registrant as of June 30, 2015 based on the closing price of the common stock as reported by the Over the Counter Bulletin Board on such date, was approximately $4.71 million. The registrant has no outstanding non-voting common equity. The Registrant had 1,272,066,146 shares of its common stock outstanding as of March 15, 2016, and no shares of its preferred stock outstanding. List hereunder the following documents if incorporated by reference and the Part of the Form 10-K into which the document is incorporated: CORD BLOOD AMERICA, INC. 2-K Table of Contents Page FORWARD LOOKING STATEMENTS 3 PART I Item 1. BUSINESS 4 Item 1A. RISK FACTORS 13 Item 2. PROPERTIES 16 Item 3. LEGAL PROCEEDINGS 16 Item 4.
